Citation Nr: 0924721	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  09-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to service connection for a back disability with 
sciatica, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1945 to 
April 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for a back condition with sciatic, to 
include on a secondary basis.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling.

2.  A back disability with sciatica, if present, was 
manifested many years after service, and there is no 
competent medical evidence linking it to service or to a 
service-connected disability.


CONCLUSION OF LAW

A back disability with sciatica was not incurred in or 
aggravated by active service, nor is it proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an August 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letter also advised the 
appellant of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a statement from a podiatrist, and VA 
examination reports.

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing argument and evidence regarding 
his claim.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Consequently, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310 (2008).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has been granted service connection for bilateral 
pes planus, evaluated as 30 percent disabling.  

The evidence supporting the Veteran's claim includes a 
statement from a podiatrist.  In August 2007, the Veteran's 
private podiatrist related that the Veteran's has chronic 
venous insufficiency and severe arthritis.  He asserted that 
this contributed to the Veteran's neuropathy and antalgic 
gait and exacerbated his lower back and sciatic nerve 
problems.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service evidence.  The service 
treatment records are negative for complaints or findings 
pertaining to a low back disability with sciatica.  Although 
the Veteran's podiatrist indicated that the Veteran had a 
lower back and sciatic nerve problem, he did not furnish any 
diagnosis.  Of greater significance is the fact that he 
attributed any such problem to chronic venous insufficiency 
and arthritis.  The Board emphasizes that service connection 
has only been granted for pes planus, and the podiatrist did 
not mention that this disability had caused or aggravated any 
back disability with sciatica.  Indeed, the current medical 
evidence reflects age-related arthritis in the knees, with no 
mention of arthritis of the feet.  Thus, there 
is no competent medical evidence that a back disability with 
sciatica, if present, 
is in any way related to the Veteran's service-connected pes 
planus.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for a back disability with sciatica.  

The Board notes that an examination has not been scheduled in 
this case.  However, in the absence of evidence of a back 
disorder in service or competent evidence indicating a 
relationship between the Veteran's service connected pes 
planus and his back, such examination is not required.  
38 C.F.R. § 3.159(c)(4).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a back disability with sciatica is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


